

EXHIBIT 10.2
CDI CORP.


TIME-VESTED DEFERRED STOCK AGREEMENT


1. Grant of Time-Vested Deferred Stock. The Company hereby grants to Michael
Castleman (the “Recipient”) 87,500 shares of Time-Vested Deferred Stock (the
“Time-Vested Deferred Stock”). This Grant is subject to the terms, definitions
and provisions of the Plan, which is incorporated herein by reference.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan. In the event of an express conflict between the terms of this
Agreement and the Plan, the Plan will prevail.
2.    Definitions.
(a)    “Accelerated Portion” means the greater of (x) the first two tranches of
shares of Time-Vested Deferred Stock scheduled to vest after a Sale of the
Company and (y) (i) if the Sale Price is less than $9.00 per Share, 0 shares of
Time-Vested Deferred Stock, (ii) if the Sale Price is at least $9.00 per Share
but less than $10.00 per Share, a number of shares of Time-Vested Deferred Stock
that when combined with all shares of Time-Vested Deferred Stock that were
vested immediately prior to the Sale of the Company equals 40% of the number of
shares of Time-Vested Deferred Stock subject to this Agreement, (iii) if the
Sale Price is at least $10.00 per Share but less than $11.00 per Share, a number
of shares of Time-Vested Deferred Stock that when combined with all shares of
Time-Vested Deferred Stock that were vested immediately prior to the Sale of the
Company equals 50% of the number of shares of Time-Vested Deferred Stock subject
to this Agreement; (iv) if the Sale Price is at least $11.00 per Share but less
than $12.00 per Share, a number of shares of Time-Vested Deferred Stock that
when combined with all shares of Time-Vested Deferred Stock that were vested
immediately prior to the Sale of the Company equals 60% of the number of shares
of Time-Vested Deferred Stock subject to this Agreement; and (v) if the Sale
Price is at least $12.00, 100% of the then outstanding and unvested shares of
Time-Vested Deferred Stock. If the Sale Price is in the range described in
clause (y)(ii) but at least 40% of the Grant is vested immediately prior to the
occurrence of a Sale of the Company, then clause (y)(ii) shall be deemed to
equal 0 shares of Time-Vested Deferred Stock. If the Sale Price is in the range
described in clause (y)(iii) but at least 50% of the Grant is vested immediately
prior to the occurrence of a Sale of the Company, then clause (y)(iii) shall be
deemed to equal 0 shares of Time-Vested Deferred Stock. If the Sale Price is in
the range described in clause (y)(iv) but at least 60% of the Grant is vested
immediately prior to the occurrence of a Sale of the Company, then clause
(y)(iv) shall be deemed to equal 0 shares of Time-Vested Deferred Stock.
(b)    “CDI Stock” means common stock, par value $0.10 per share, of the
Company.
(c)    “Company” means CDI Corp., a Pennsylvania corporation.


12341031.1. TAX1



--------------------------------------------------------------------------------




(d)    “Employment Agreement” means the employment agreement between the Company
and the Recipient, dated as of October 20, 2014, as the same may be amended,
amended and restated and/or supplemented from time to time.
(e)     “Grant” means the grant of Time-Vested Deferred Stock to the Recipient
which is described in Section 1 of this Agreement.
(f)    “Grant Date” means January 25, 2017.
(g)    “Plan” means the CDI Corp. Amended and Restated Omnibus Stock Plan, as
the same may be amended, amended and restated and/or supplemented from time to
time.
(h)    “Release” means a release of claims and covenant not to sue substantially
in the form attached as Exhibit A to the Employment Agreement.
(i)    “Sale of the Company” means any person or entity together with its
affiliates (but in all cases, not including any Excluded Persons) acquires (by
purchase, merger or otherwise), directly or indirectly, in one transaction or in
a series of related transactions, capital stock of the Company having a fair
market value in excess of 50% of the total fair market value of the then
outstanding capital stock of the Company.  “Excluded Person” means any person or
entity who is an affiliate of the Company on the Grant Date.  For purposes of
this definition, “affiliate” has the meaning set forth in Rule 405 of the
Securities Act of 1933, as amended.
(j)    “Sale Price” means the per share CDI Stock consideration paid in a Sale
of the Company, determined by the Committee in its sole discretion exercised in
good faith if any portion of such consideration is paid in a form other than
cash (and if a per share CDI Stock price is generally used for all shareholders,
then such per share CDI Stock price shall be used for purposes of determining
the Sale Price).
(k)    “Total Disability” shall have the meaning set forth in the Employment
Agreement.
3.    Vesting.    
(a)    General Vesting. Except as otherwise provided in Section 3(b), the
Time-Vested Deferred Stock will vest as set forth in this Section 3(a), subject
to the Recipient’s continuous employment with the Company and its Subsidiaries
from the Grant Date through and including the applicable vesting date. Except as
otherwise provided in Sections 3(c) and 3(d), if the Recipient’s employment with
the Company and its Subsidiaries terminates for any reason (regardless of
whether such termination is initiated by the Company, any of its Subsidiaries or
by the Recipient) prior to the applicable vesting date, all then unvested shares
of Time-Vested Deferred Stock (and all dividend equivalents thereon under
Section 4) shall be immediately forfeited for no compensation, payment or other
consideration.




12341031.1. TAX2



--------------------------------------------------------------------------------




Vesting Date
Number of Shares of Time-Vested Deferred Stock Vesting
October 1, 2017
17,500
October 1, 2018
26,250
October 1, 2019
26,250
October 1, 2020
17,500



(b)    Sale of the Company. Upon the closing of a Sale of the Company, (i)
provided that the Recipient has remained employed by the Company or one of its
Subsidiaries from the Grant Date through and including such Sale of the Company,
the Accelerated Portion shall become immediately vested and settled, (ii) each
share of Time-Vested Deferred Stock that is then unvested and outstanding and
that does not become vested under clause (i) above shall be converted into the
sum of (x) the Sale Price and (y) the amount of dividend equivalents accrued on
such share of Time-Vested Deferred Stock under Section 4 as of the consummation
of the Sale of the Company (collectively, the sum of clauses (x) and (y) with
respect to each such share of Time-Vested Deferred Stock, the “Settlement
Amount”) and (iii) the vesting date for each tranche of the Time-Vested Deferred
Stock that does not become vested under clause (i) above shall be accelerated by
one year (e.g., if a Sale of the Company at less than $9.00 per Share occurs on
July 1, 2017, then the first and second tranches of the Time-Vested Deferred
Stock would become immediately vested, the vesting date of the third tranche of
the Time-Vested Deferred Stock would be accelerated to October 1, 2018 and the
vesting date of the fourth and final tranche of the Time-Vested Deferred Stock
would be accelerated to October 1, 2019). On each date on which a share of
Time-Vested Deferred Stock was scheduled to become vested under Section 3(a) as
modified by clause (iii) above or becomes vested under Section 3(d), if the
Recipient continues to be employed by the Company or its Subsidiaries or their
successors on the applicable vesting date or if vesting occurs under Section
3(d), then the Recipient shall receive in settlement of each share of
Time-Vested Deferred Stock then becoming vested an amount in cash equal to the
Settlement Amount thereof. Any accelerated vesting under clause (i) of this
Section 3(b) shall be applied in the order of the earliest scheduled tranche to
vest following the Sale of the Company to the latest scheduled tranche to vest
following the Sale of the Company (and may result in the accelerated vesting of
only a portion of a tranche).
(c)    Certain Terminations of Employment Prior to a Sale of the Company. If,
prior to the occurrence of a Sale of the Company, the Recipient’s employment
with the Company and its Subsidiaries is terminated by the Company and its
Subsidiaries without Cause or due to Total Disability or as the result of the
Recipient’s death, then a pro-rata portion of the shares of Time-Vested Deferred
Stock that were scheduled to vest on the first October 1st immediately following
such termination (based on the number of days from the Grant Date to the date of
such


12341031.1. TAX3



--------------------------------------------------------------------------------




termination in relation to the number of days from the Grant Date to such
October 1st) shall become vested on the date of such termination and shall be
settled on the first payroll date after the effective date of the Release (and
in all events within 60 days after such termination); provided, however, that if
the Recipient’s employment is terminated by the Company and its Subsidiaries
without Cause (but not due to death or Total Disability) within 30 days before
the occurrence of a Sale of the Company, then in lieu of the pro-rata portion
described in this Section 3(c) prior to this proviso becoming vested, the
Accelerated Portion shall become vested on the date of such Sale of the Company
and shall be settled within 60 days after such termination. All vesting under
this Section 3(c) shall be subject to the Recipient’s (or the Recipient’s
estate’s or legal representative’s, as applicable) execution of the Release
during the time period provided in the Employment Agreement.
(d)    Certain Terminations of Employment Upon or Within One Year After a Sale
of the Company. If, upon or within one year after the occurrence of a Sale of
the Company, the Recipient’s employment with the Company and its Subsidiaries is
terminated by the Company and its Subsidiaries without Cause (but not due to
Total Disability or as the result of the Recipient’s death), then the following
number of outstanding and unvested shares of Time-Vested Deferred Stock shall
become vested on the date of such termination and shall be settled on the first
payroll date after the effective date of the Release (and in all events within
60 days after such termination): the product of (X) the number of shares of
Time-Vested Deferred Stock scheduled to vest on the first October 1st after such
termination (after giving effect to any accelerated vesting under Section 3(b))
and (Y) a fraction, the numerator of which is the number of full months between
the date of the Sale of the Company and the date of such termination (but not in
excess of 12) and the denominator of which equals 12. All vesting under this
Section 3(d) shall be subject to the Recipient’s (or the Recipient’s estate’s or
legal representative’s, as applicable) execution of the Release during the time
period provided in the Employment Agreement.
(e)    Settlement; Forfeiture. For each share of Time-Vested Deferred Stock in
which the Recipient becomes vested in accordance with Section 2 or 3 above, a
stock certificate representing one share of CDI Stock will be delivered to the
Recipient within 60 days after such share vests (or such shorter period set
forth in Section 3(c)), or if the Recipient chooses, the shares of CDI Stock may
be issued in book entry form, or in the case of vesting under Sections 3(b) or
3(d), the Settlement Amount with respect to the share of Time-Vested Deferred
Stock becoming vested shall be paid in respect thereof within such 60 day
period. The number of shares of CDI Stock payable to the Recipient (or the
Settlement Amount, as applicable) shall be decreased in accordance with Section
5 below regarding tax withholding.
4.    Dividend Equivalents. No dividends shall be paid with respect to the
Grant. In lieu thereof, if vesting occurs under Section 3 hereof, the Recipient
will receive (on the same day that the corresponding shares of Time-Vested
Deferred Stock are settled) that number of additional whole shares of CDI Stock
that can be purchased (based on their Fair Market Value on the date of vesting)
with the sum of the dividends that would have been paid between the Grant Date
and


12341031.1. TAX4



--------------------------------------------------------------------------------




such vesting date with respect to the number of shares of CDI Stock then being
delivered in settlement of the Grant. The number of shares of CDI Stock payable
to the Recipient with respect to such dividend equivalents shall be decreased in
accordance with Section 5 below regarding tax withholding. For the avoidance of
doubt, accrued dividend equivalents are included in the Settlement Amount and
payment of them shall not be duplicated when vesting occurs following a Sale of
the Company.
5.    Tax Withholding. The number of shares of CDI Stock to be delivered to the
Recipient upon settlement of the Time-Vested Deferred Stock (including shares
relating to dividend equivalents) shall be reduced by the number of shares
having a Fair Market Value equal to the minimum taxes (including, without
limitation, federal, state, local or foreign income or payroll taxes) required
by law to be withheld in connection with the settlement of the Time-Vested
Deferred Stock. The portion of any shares of CDI Stock withheld pursuant to the
applicable tax laws shall be determined by using the Fair Market Value of CDI
Stock on the date of settlement. To the extent payable, the Settlement Amount
shall be reduced by all applicable taxes required to be withheld in connection
with the payment thereof.
6.    Nontransferability of the Grant. The Time-Vested Deferred Stock may not be
transferred, in whole or in part, except (a) by will or the applicable laws of
descent and distribution or (b) with the prior written approval of the
Committee, to the spouse or descendant of the Recipient or a trust for the
benefit of the spouse or descendants of the Recipient.
7.    Stock Ownership Requirements. If the Recipient is subject to any stock
ownership requirements imposed by the Company, those requirements may limit the
Recipient’s ability to sell or otherwise transfer some or all of the shares of
CDI Stock acquired by the Recipient through the vesting of the Time-Vested
Deferred Stock.
8.    Awards Policy. This Grant is subject to the terms and conditions of the
Policy on Cash Bonus Awards and Equity Awards Clawback for CDI Corp. and its
Related Companies. This Grant is also subject to clawback to the extent required
by Section 10D(b)(2) of the Securities Exchange Act of 1934, as determined by
the applicable rules and regulations promulgated thereunder from time to time by
the U.S. Securities and Exchange Commission.
9.    Cancellation of Time-Vested Deferred Stock and Repayment of Gains.
Notwithstanding any other provision of this Agreement, if the Committee
determines that the Recipient has entered into or intends to enter into
competition with the Company or any of its Subsidiaries, the Committee may, in
its discretion, at any time during the term of the non-competitive covenant, if
any, in the employment agreement, engagement agreement, “covenants and
agreements” or similar document between the Recipient and the Company or any of
its Subsidiaries which is being violated by such competition, (a) cancel any
then-unvested shares of Time-Vested Deferred Stock granted to the Recipient, any
dividend equivalents thereon and the Settlement Amount relating to any share of
Time-Vested Deferred Stock and/or (b) require the Recipient to pay to the
Company an amount equal to the value derived from the CDI Stock and/or
Settlement Amount


12341031.1. TAX5



--------------------------------------------------------------------------------




issued or paid to the Recipient upon the settlement of any Time-Vested Deferred
Stock (including any shares received under Section 4 hereof) during the one-year
period prior to such violation.
10.     Compliance with Laws. All shares of CDI Stock issued hereunder to the
Recipient or his Personal Representative shall be transferred in accordance with
all applicable laws, regulations and listing requirements of any national
securities exchange on which CDI Stock is then traded or listed, and the Company
may take all actions necessary or appropriate to comply with such requirements
including, without limitation, restricting (by legend or otherwise) such CDI
Stock as shall be necessary or appropriate, in the opinion of counsel for the
Company, to comply with applicable federal and state securities laws, including
Rule 16b-3 (or any similar rule) of the Securities and Exchange Commission, and
postponing the issuance or delivery of any shares of CDI Stock. Notwithstanding
any provision in this Agreement to the contrary, the Company shall not be
obligated to issue or deliver any shares of CDI Stock (or the Settlement Amount)
if such action violates any provision of any law or regulation of any
governmental authority or any national securities exchange. The Company may also
condition the issuance of shares of CDI Stock upon the prior receipt from the
Recipient of any undertakings that the Company determines are required to ensure
that the shares are being issued in compliance with federal and state securities
laws.
11.    Rights Prior to Issuance of Shares. Neither the Recipient nor any person
to whom the Recipient’s rights shall have passed by will or by the laws of
descent and distribution or otherwise shall have any of the rights of a
shareholder with respect to any shares of Time-Vested Deferred Stock or any
shares of CDI Stock issuable upon vesting of the Time-Vested Deferred Stock
until the date of issuance to the Recipient of such shares of CDI Stock.
12.    Time-Vested Deferred Stock Does Not Affect Employment Relationship. This
Grant shall not confer upon the Recipient any right to continue in the employ or
service of the Company or any of its Subsidiaries, nor interfere in any way with
the right of the Company or any of its Subsidiaries to terminate the employment
or other service relationship of the Recipient at any time and for any reason.
13.    Interpretation. The Committee shall have the sole power to interpret this
Agreement and to resolve any disputes arising hereunder.
14.    Acknowledgement. The Recipient acknowledges receipt of a copy of the Plan
and certain information related thereto and represents that he is familiar with
the terms and provisions thereof, and hereby accepts this Agreement subject to
all of the terms and provisions of the Plan. The Recipient has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of independent counsel prior to executing this Agreement and fully
understands all provisions relating to this Agreement. The Recipient hereby
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. In addition, by entering into this Agreement and
accepting this Grant, the Recipient acknowledges that: (a) the Grant is a
one-time


12341031.1. TAX6



--------------------------------------------------------------------------------




benefit and does not create any contractual or other right to receive future
grants, awards or other benefits in lieu of grants; (b) the Recipient’s
participation in the Plan is voluntary; (c) this Grant is not part of normal or
expected compensation for any purpose, including without limitation for
calculating any benefits, severance, termination, bonuses, retirement benefits
or similar payments; and (d) the future value of CDI Stock is unknown and cannot
be predicted, and the Recipient is not, and will not, rely on any representation
by the Company or any of its personnel regarding the future value of CDI Stock
(nor has any such representation been made).
15.    Execution of this Agreement. If the Recipient does not sign and return
this Agreement within 30 days following the Grant Date, the Company is not
obligated to provide the Recipient with any benefit hereunder and may refuse to
issue shares of CDI Stock (and pay the Settlement Amount) to the Recipient in
connection with this Grant. If the Recipient receives any shares of CDI Stock
(or the Settlement Amount) in connection with this Grant but has not signed and
returned this Agreement, he will be deemed to have accepted and agreed to the
terms set forth herein.
16.    Code Section 409A. This Agreement is intended to comply with, or be
exempt from, Code Section 409A and shall be interpreted consistent therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding any other provision of this Agreement to the contrary, if
Recipient is a “specified employee” within the meaning of Code Section 409A and
the regulations issued thereunder, and a payment or benefit provided for in this
Agreement would be subject to additional tax under Code Section 409A if such
payment or benefit is paid within six (6) months after Recipient’s “separation
from service” (within the meaning of Code Section 409A), then such payment or
benefit required under this Agreement shall not be paid (or commence) during the
six-month period immediately following Recipient’s separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that otherwise would have been made or provided during such
six-month period and which would have incurred such additional tax under Code
Section 409A shall instead be paid or provided to Recipient on the earlier of
(i) the first regular payroll date of the seventh month following Recipient’s
separation from service or (ii) the 10th business day following the Recipient’s
death (but no earlier than such payments or benefits are otherwise scheduled to
be paid or provided). If Recipient’s termination of employment hereunder does
not constitute a “separation from service” within the meaning of Code Section
409A, then any amounts payable hereunder on account of a termination of
Recipient’s employment and which are subject to Code Section 409A shall not be
paid until Recipient has experienced a “separation from service” within the
meaning of Code Section 409A. To the extent required by Code Section 409A, all
references in this Agreement to “termination of employment” and similar phrases
regarding the end of Recipient’s employment with the Company and its affiliates
shall mean the Recipient’s “separation from service” within the meaning of Code
Section 409A and the regulations thereunder. If the 60 day Release period
described in Section 3 above overlaps two calendar years, then to the extent
required by Code Section 409A, any portion of the Time-Vested Deferred Stock
(including the Settlement Amount) that otherwise would have been settled or paid
in the first calendar year will instead be withheld and settled or paid on the
first payroll


12341031.1. TAX7



--------------------------------------------------------------------------------




date in such second calendar year. Neither the Company nor any of its affiliates
shall have any liability or obligation to the Recipient or any other person or
entity for any taxes, interest or penalties relating to this Agreement or the
Grant, including without limitation, in the event that this Agreement or the
Grant does not comply with, or is not exempt from, Code Section 409A. To the
extent permitted by Code Section 409A, nothing contained in this Agreement,
including without limitation, Section 3(b), shall limit the authority of the
Committee to take any of the actions with respect to the Grant set forth in
Section 4.2.8 of the Plan.
17.    Miscellaneous. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its choice of laws provisions.
This Agreement may be amended only by written agreement between the Company and
the Recipient. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. This Agreement represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings and
discussions (including, without limitation, any term sheet), whether written or
oral, between the parties hereto relating to the subject matter hereof.
*     *     *     *     *     *    *
CDI CORP.
MICHAEL CASTLEMAN
By: /s/ Brian Short
Signature: /s/ Michael Castleman
Name: Brian Short
Print Name: Michael Castleman
Title: EVP, CAO & GC
Date: 1/25/17







12341031.1. TAX8

